Gray, J.
The town record of the grant of 1656 describes the land granted as extending from Chalkly’s ground (on the southeast) to the corner of Sallye’s ground, (apparently the corner of his lot at the highway, on the northwest,) and the only other boundaries which it gives are “ bounded northeast by the country highway ” (since known as Main Street) “ and southwest by the skirts of the burying hill as far as is laid out and marked round.”
The burying hill is referred to as a monument or boundary, and not as a lot excepted out of the grant. The further description *351of that hill as “ remaining free and entire for the town use ” affirms rather than impairs or qualifies the effect of the call for it as a boundary, and as introductory to the further grant of liberty of grazing on the hill. The words of the grant do not imply, and it is not to be presumed, that the ditch, with which it had been ordered eight years before “ that the burying hill should be compassed,” extended entirely around the hill towards tide water.
No mention being made of the adjacent flats, the title in them depended upon the ordinance of 1647, annexing the fiats to the upland. Those lying immediately in front of the land granted, wherever it touched the shore on either side of the hill, doubtless passed as parcel of the grant. But those in front of the hill belonged to the proprietors of the hill, and the boundary by the hill excluded them. Rust v. Boston Mill Co. 6 Pick. 158, 167. Barker v. Bates, 13 Pick. 255, 256, 261.
The extent of that grant cannot be enlarged, as against the town or city of Charlestown, by the terms of the mesne conveyances under which the tenant claims, nor by the fact that, in the report of the committee appointed by the town in 1766 to ascertain and assert its rights in lands, the burying hill is enumerated as one of the estates of the town, without alluding to the flats adjoining.
As the tenant shows no title in the demanded premises, there must by the terms of the report be

Judgment for the demandants.